Citation Nr: 0919460	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  05-38 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
shoulder disability.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1997 to June 
2001.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision.

In September 2007, the RO also proposed to adjudicate the 
Veteran as incompetent for VA compensation purposes; 
thereafter, in a May 2008 rating action, the RO formally 
determined that the Veteran was not competent to handle the 
disbursement of VA funds and, at his request, appointed his 
mother, as his custodian; she is prosecuting this appeal on 
his behalf.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran's claim of entitlement to a rating in excess of 
10 percent for a right shoulder disability was previously 
remanded by the Board to obtain, among other things, 
treatment records from Magnolia Research Hospital and a VA 
examination.

The RO fully complied with the Board's remand instructions, 
contacting the Veteran about the records from Magnolia 
Research Hospital (although, the Veteran failed to respond to 
VA's inquiry) and obtaining a VA examination in April 2008.

However, subsequent to this VA examination, it was noted in a 
July 2008 VA treatment record that the Veteran had dislocated 
his right shoulder.  It was also noted that this was the 3-
4th time this had occurred.

The Veteran's representative noted this intervening shoulder 
injury and indicated that at very least an additional 
examination was warranted.  The Board agrees with his 
assessment.

The Board regrets the delay in the adjudication of the 
Veteran's claim that an additional remand will cause; 
however, given the change in circumstances, no adequate 
alternative exists.  As such, another examination should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's Memphis, VA Medical 
Center system treatment records from November 
2008 to the present.

2.  Contact the Veteran/his custodian a second 
time to obtain the appropriate release to 
acquire records from Magnolia Research 
Hospital; then attempt to acquire copies of 
the treatment records.

3.  Once the requested development is 
accomplished, schedule the Veteran for an 
examination of his right shoulder.  The 
examiner should be provided with the 
Veteran's claims file and asked to fully 
review it.  The examiner should specifically 
address the range of motion of the Veteran's 
right shoulder and provide an estimate as to 
how pain limits the range of motion.  The 
examiner should also assess whether there is 
either nonunion of the clavicle with loose 
movement or dislocation of the clavicle.

4.  Once the development has been completed, 
the claim should be readjudicated.  If any 
of the benefits sought are not granted, the 
Veteran/his custodian and his representative 
should be provided with a supplemental 
statement of the case and afforded an 
appropriate opportunity to respond before 
returning the record to the Board.

The Veteran/his custodian have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

